13-1489
         Lin v. Holder
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A088 785 939
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 24th day of April, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                RAYMOND J. LOHIER, JR.,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       GAN LIN,
14                       Petitioner,
15
16                       v.                                     13-1489
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Oleh R. Tustaniwsky, Brooklyn, New
24                                      York.
25
26       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                      General; Holly M. Smith, Senior
28                                      Litigation Counsel; Edward C.
29                                      Durant, Attorney, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 8   review is DENIED.

 9       Gan Lin, a native and citizen of the People’s Republic

10   of China, seeks review of a March 21, 2013, order of the BIA

11   affirming the February 7, 2011, decision of Immigration

12   Judge (“IJ”) Joanna Miller Bukszpan, denying him asylum and

13   withholding of removal.    In re Gan Lin, No. A088 785 939

14   (B.I.A. Mar. 21, 2013), aff’g No. A088 785 939 (Immig. Ct.

15   N.Y. City Feb. 7, 2011).    We assume the parties’ familiarity

16   with the underlying facts and procedural history in this

17   case.

18       We have reviewed both the IJ’s and the BIA’s opinions

19   “for the sake of completeness.”     Zaman v. Mukasey, 514 F.3d
20   233, 237 (2d Cir. 2008) (quotation marks and citation

21   omitted).   The applicable standards of review are well

22   established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

23   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     The only

24   issue properly before us is whether Lin established a well-


                                     2
 1   founded fear or likelihood of persecution on account of his

 2   alleged resistance to China’s family planning policy.

 3       Absent past persecution, an applicant can qualify for

 4   asylum or withholding of removal by demonstrating that:

 5   (1) he engaged in “other resistance” to the family planning

 6   policy; and (2) he has a well-founded fear or likelihood of

 7   suffering persecution on account of that resistance.         See

 8   Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 313

 9   (2d Cir. 2007); see also 8 U.S.C. § 1101(a)(42); 8 C.F.R.

10   § 1208.16(b).   Lin failed to demonstrate a well-founded fear

11   of persecution on account of his resistance to the family

12   planning policy.

13       As the agency found, even assuming that Lin’s assault

14   of a family planning officer constituted resistance to the

15   family planning policy, he failed to demonstrate that his

16   fear of persecution was objectively reasonable.      Lin

17   provided no evidence that individuals arrested for resisting

18   the family planning policy face mistreatment in detention,

19   much less harm rising to the level of persecution.         “In the

20   absence of solid support in the record for [an applicant’s]

21   assertion that he will be subjected to [persecution], his

22   fear is speculative at best.”       Jian Xing Huang v. INS, 421


                                     3
 1 F.3d 125, 129 (2d Cir. 2005).       Accordingly, we find no error

 2   in the agency’s denial of asylum and withholding of removal.

 3   See id.; see also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

 4   Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.       Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15
16
17




                                     4